Citation Nr: 0940146	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  09-04 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cognitive disorder 
resulting from cerebral and cerebellar atrophy.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 






INTRODUCTION

The Veteran had active duty for training from June 1979 to 
November 1979.  He served on active duty from December 1979 
to March 1983.  The Veteran also had service in the South 
Carolina Army National Guard from November 1993 to July 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).


FINDING OF FACT

A cognitive disorder resulting from cerebral and cerebellar 
atrophy originated during the Veteran's active service.


CONCLUSION OF LAW

A cognitive disorder resulting from cerebral and cerebellar 
atrophy was incurred in active service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the Board has determined 
that the evidence currently of record is sufficient to 
establish the Veteran's entitlement to service connection for 
a cognitive disorder resulting from cerebral and cerebellar 
atrophy.  Therefore, no further development is required under 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 
C.F.R. § 3.159 (2009). 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has claimed entitlement to service connection for 
a cognitive disorder resulting from cerebral and cerebellar 
atrophy.  It is the Veteran's contention that his diagnosed 
cerebral and cerebellar atrophy first manifested itself while 
he was in active service.  

A review of the Veteran's service treatment records (STRs) is 
negative for any diagnosis or finding of a cognitive disorder 
or organic brain disorder.  However, the STRs show that in 
September 1981 the Veteran dislocated his left elbow while 
playing football.  There is no documentation in the STRs 
which indicates that the Veteran also experienced a head 
injury at that time.  However, the Veteran has claimed that 
when he hurt his elbow playing football he also suffered a 
head injury and sustained a concussion.  The Board notes that 
there is evidence that the Veteran has related this injury to 
his treating neurologist at the VA Medical Center.

While there is no supporting medical documentation, the 
Veteran is competent to report the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

The Board notes that in 1997 the Veteran was discharged from 
the Army National Guard as he was found to be medically unfit 
for retention.  

In November 2002 the Veteran underwent a neurological 
evaluation at the VA Medical Center.  The evaluation was 
performed by the Veteran's treating neurologist, Dr. E.M.  In 
her examination report, DR. E.M. stated that the Veteran had 
been followed in the neurology clinic for the past three 
years.  Dr. E.M. reported that the Veteran appeared to have 
had some difficulty with reading prior to his enlistment in 
the service.  The Veteran had reported that he had performed 
well on tasks that did not require reading, but failed to 
progress with promotions for his 9+ years of service.  The 
Veteran reported that he was given a medical discharge in 
1997 after being hospitalized with depression.  He reported 
that shortly after his hospitalization he was unable to 
achieve a satisfactory grade on a test which was required for 
re-enlistment.  The Veteran also reported that among his 
assignments in the service was work in an area of exposure to 
fuel for helicopters.  Dr. E.M. reported that the exact 
magnitude of his exposure to the fuel was difficult for her 
to assess.  

Dr. E.M. stated that it was her opinion that there was strong 
evidence that the Veteran was unable to perform adequately to 
progress in rank and that his medical discharge from the 
National Guard seemed to reflect this assessment in that he 
was not able to continue to do what he had done for many 
years prior.  Dr. E.M. also stated that there is 
documentation in scientific literature which indicates that 
petroleum and commonly used additives may be associated with 
degeneration of the central and peripheral nervous systems.  
She reported that many of the Veteran's nonspecific symptoms 
have been postulated to be subtle signs of neurotoxic changes 
in the nervous system.  Dr. E.M. reported that the etiology 
of the Veteran's condition is unknown; but it could be 
related to exposure to toxins, head injury, or degeneration; 
and it was clearly evident while he was in service.   

In June 2004 the Veteran was afforded a VA psychiatric 
examination.  At that time the examiner diagnosed the Veteran 
with a mood disorder due to cerebral and cerebellar atrophy 
with depressive features and a reading disorder.  The 
examiner opined that the Veteran's reading disorder and mood 
disorder due to cerebral and cerebellar atrophy were clearly 
related to his active duty service.  The examiner stated that 
this was evidenced by the Veteran's work performance and his 
failure to be promoted in rank due to testing failures.  The 
examiner also stated that the Veteran's contention that he 
was unemployed due to the effects of a mental disorder was 
supported by the findings of the examination.  Additionally, 
the examiner opined that the Veteran's reading disorder and 
mood disorder resulting from cerebral and cerebellar atrophy 
accounted for the majority of his social and occupational 
dysfunction.

In November 2004 the Veteran was afforded another VA 
examination.  In the examination report the examiner stated 
that the Veteran had a cognitive disorder due to his cerebral 
and cerebellar degeneration.  The examiner stated that the 
Veteran did not have dyslexia or a reading disorder.  Rather, 
the examiner was of the opinion that the problems with the 
Veteran's reading had begun at the same time that he had a 
general decline in cognition.  The examiner explained that 
terms dyslexia and/or reading disorder are representative of 
developmental disorders and there was no evidence that the 
Veteran had such before he entered active service.  
Additionally, at this examination the Veteran reported that 
his cognitive symptoms had begun in the early 1990's.  The 
examiner also stated that in reviewing the Veteran's records 
it appeared that the diagnoses of dyslexia and reading 
disorder were artifacts of the Veteran's early decline in 
function, not separate entities in and of themselves.  

It was the November 2004 VA examiner's opinion that it was 
more likely than not that the Veteran's cerebral and 
cerebellar degeneration began during the Veteran's National 
Guard time.  The examiner also determined that the Veteran 
was not competent to handle financial matters.

The Board notes that while both of the VA examination medical 
opinions tend to support the conclusion that the onset of the 
Veteran's cerebral and cerebellar atrophy was first seen 
during service, they differ in one very important way.  Where 
the June 2004 examiner stated that the Veteran's condition 
had its onset during his active service, the November 2004 
examiner stated that the Veteran's condition had its onset 
during his National Guard service.  The presence of the 
disorder while the Veteran was a member of the National Guard 
is not sufficient to establish service connection.   

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this regard, both opinions were rendered following an 
examination.  The June 2004 examiner was a licensed 
psychologist and the November 2004 examiner was a 
psychiatrist.  Both opinions are well supported and both 
examinations appeared to be sympathetic and thorough.  The 
June 2004 examiner stated that prior to examining the Veteran 
she completed a thorough review of the Veteran's claims 
files, his DD Form 214, and his electronic medical records 
available through the VA Medical Center.  The November 2004 
examiner stated that prior to examining the Veteran he 
reviewed the Veteran's DD Form 214 and numerous notes 
included in the Veteran's medical record.  

The Board notes that while the Veteran reported to the 
November 2004 VA examiner that his cognitive symptoms began 
in the early 1990's, he also reported to his neurologist, as 
early as 1999, that he sustained a head injury and concussion 
and was exposed to fuel toxins while in active service.  
While the Veteran is competent to report the onset and 
continuity of symptomatology, the Board finds that since the 
November 2004 VA examiner found the Veteran to be incompetent 
to handle financial matters, the Veteran's statements at that 
time are not as probative as earlier statements he made 
regarding the onset of his disability.    

The Board finds that both medical opinions are of equal 
weight and value as they are both well supported by a 
thorough review of the Veteran's records and a comprehensive 
examination of the Veteran.  As the opinions are both 
favorable to the Veteran and differ mainly on the essential 
element of time of onset, the evidence is at least in 
equipoise.  As a result the decision must be rendered in 
favor of the Veteran.

Accordingly, entitlement to service connection for a 
cognitive disorder resulting from cerebral and cerebellar 
atrophy is warranted.


ORDER

Entitlement to service connection for a cognitive disorder 
resulting from cerebral and cerebellar atrophy is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


